Citation Nr: 0931917	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-23 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a 
punctured lung (other than blunt trauma to the left chest 
with residuals of healed left rib fractures and left 8th rib 
deformity).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
RO in Detroit, Michigan, which in pertinent part denied 
service connection for residuals of a punctured lung.  
Subsequently, a June 2009 rating decision granted service 
connection for blunt trauma to the left chest with healed 
left rib fractures and left 8th rib deformity, assigning a 
noncompensable rating.  

The veteran testified at an October 2007 videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
claims folder.  

The Board remanded this case in December 2008.  It returns 
now for appellate consideration.


FINDING OF FACT

The preponderance of the evidence does not establish that the 
Veteran currently has residuals of a punctured lung other 
than blunt trauma to the left chest with residuals of healed 
left rib fractures and left 8th rib deformity, nor does it 
establish that the Veteran's shortness of breath had its 
onset in service or is otherwise related to his active 
military service.  



CONCLUSION OF LAW

The Veteran's shortness of breath, claimed as residuals of a 
punctured lung, was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in March 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was ultimately 
his responsibility to support the claim with appropriate 
evidence.  In addition, the letter provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in January 2009 to 
obtain an opinion as to whether the Veteran has residuals of 
a punctured lung, namely shortness of breath, that can be 
directly attributed to service.  The Board finds this 
examination report to be comprehensive and sufficient in 
addressing the matter of nexus.  In this regard, it is noted 
that the examiner reviewed the Veteran's claims file and 
medical records prior to the examination.  Moreover, the 
report itself is supported by objective and clinical 
findings.  The Board, therefore, concludes that the January 
2009 examination report is adequate upon which to base a 
decision in this case.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends that he has residuals of a punctured 
lung as a result of a motorcycle accident in service.  For 
the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As a preliminary matter, the Board notes that service 
connection was recently granted, and a noncompensable rating 
assigned, in a June 2009 rating decision for blunt trauma to 
the left chest with residuals of healed left rib fractures 
and left 8th rib deformity.  Thus, for purposes of the 
present appeal, the Board must determine whether service 
connection is warranted for any residuals of a punctured lung 
other than blunt trauma to the left chest with residuals of 
healed left rib fractures and left 8th rib deformity.  

The Veteran contends that he was involved in a motorcycle 
accident in service at Camp Pendleton.  As a result of the 
accident, he suffered injuries consisting of a punctured 
lung, crushed ribs and internal bleeding.  The Board observes 
that the Veteran's service treatment records reflect 
treatment for a stab wound in the left lateral chest.  His 
March 1984 separation examination report indicates that he 
had a two-inch scar on the left side of his chest/abdomen.  
Additionally, private treatment records from N.L., M.D. dated 
in January 2007 indicate that the Veteran reported having 
been previously involved in a motorcycle accident.  At his 
January 2009 VA examination, the Veteran stated that that he 
had been in the hospital for approximately two months after 
the accident recovering from his injuries.  The Board has 
considered the lay statements of the Veteran describing the 
motorcycle accident in service, and finds these statements to 
be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  Based on the aforementioned, the Board finds that 
the evidence is at least evenly balanced in showing that the 
Veteran did indeed suffer a punctured lung as a result of a 
motorcycle accident in service and, therefore, the first 
element of service connection, an inservice disease or 
injury, has been established.  See Hickson, supra.  

With respect to his current condition, the treatment records 
from Dr. N.L. show that the Veteran complained of shortness 
of breath at an annual health examination in March 2005.  
Specifically, the Veteran reported having shortness of breath 
with minimal exertion especially when stooping down over the 
last couple of months.  He denied chest pain, nocturnal 
dyspnea and orthopnea.  He also denied a history of asthma, 
COPD and neoplasm, and reported a past history of smoking, 
obesity and sinus problems.  Following the examination, the 
Veteran was assessed as having allergic rhinitis.  

At his January 2009 VA examination, the Veteran reported that 
he had experienced shortness of breath with exertion ever 
since his motorcycle accident in service.  It was noted that 
he had been given an inhaler in the past and that he was not 
presently on any medications.  A history of smoking two packs 
a day for 23 years was reported.  The examiner reviewed the 
results of an August 2007 pulmonary test and noted that there 
was no evidence of obstructive ventilatory defect.  The 
Veteran was administered a new pulmonary function test (PFT).  
It was noted that the findings should be interpreted with 
caution because of poor quality.  When compared with the 
August 2007 PFT, it was observed that there was significant 
decrease in FVC from 3.11L to 2.38L and FEV1 from 2.50 to 
1.79 (710ml/18%), and no significant change in DLCO.  
Following a physical examination and diagnostic tests, the 
Veteran was diagnosed with blunt trauma to the left chest 
with rib fracture requiring chest tube placement for 
pneumothorax during military service, along with residuals of 
healed left rib fractures and left 8th rib deformity.  It was 
noted that no pulmonary residuals were revealed during this 
examination.  The examiner gave the opinion that the 
Veteran's subjective symptoms of shortness of breath with 
exercise was not likely related to his motorcycle accident 
injuries in service, to include a punctured lung.  

Taking into account all of the relevant evidence of record, 
the Board finds that the evidence fails to demonstrate a 
nexus between the Veteran's shortness of breath, claimed as 
residuals of a punctured lung, and his active military 
service.  In particular, it is noted that none of the medical 
evidence of record links his shortness of breath to the 
punctured lung he suffered as a result of the motorcycle 
accident in service, or to anything else of service origin.  
The claims folder completely lacks any medical opinion or 
indication that the Veteran's complaints of shortness of 
breath is related to his active duty.  On the contrary, the 
January 2009 VA examination report specifically states that 
the Veteran's subjective symptoms of shortness of breath with 
exercise was not likely related to his motorcycle accident 
injuries in service, to include a punctured lung.  There is 
no documented evidence of shortness of breath for many years 
after service, and the earliest treatment for this condition 
is in 2005, over two decades following service separation.  
This period without treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against the claim on a direct basis.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Given the amount of time 
that has passed between service and the initial treatment for 
shortness of breath, and the fact that the only medical 
opinion of record addressing the etiology of the Veteran's 
shortness of breath essentially rules out a connection to 
service, the Board concludes that service connection is not 
warranted for this condition.

The Board is mindful of the Veteran's statements that he 
currently suffers from residuals of a punctured lung.  The 
Veteran can attest to factual matters of which he has first-
hand knowledge; for example, he is competent to report that 
he experiences shortness of breath.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
the current nature and etiology of his claimed disability are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and etiology.

In light of the foregoing, the Board concludes that service 
connection for residuals of a punctured lung (other than 
blunt trauma to the left chest with residuals of healed left 
rib fractures and left 8th rib deformity) is not warranted.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a 
punctured lung (other than blunt trauma to the left chest 
with residuals of healed left rib fractures and left 8th rib 
deformity) is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


